Title: To James Madison from Henry Hill, 18 November 1808
From: Hill, Henry
To: Madison, James



Sir,
Consulate of the United States of America, St. Salvador (Brazil)18: Novr. 1808.

Since closing the dispatches which accompany this (from No. 1 to 5 inclusive) nothing has occurred important to communicate.
But beleiving it my duty to give to you all the information in my power concerning the commercial state of this Country, I have the honor to inclose a Sketch on the “commerce of Brazil”, and have to regret I have not been able to acquire further and more complete information, to transmit by this occasion.  My time however has extremely pressed upon me both at Rio and this place; as I have derived no assistance whatever from the person I took out with me in the quality of Secy., whom from improper behaviour I have dismissed.
It would have been my wish to have communicated this Sketch to a friend in NewYork for publication, not only with a view to the general benefit but my own interest, had I not beleived it would be a dereliction from duty and delicacy.
I have the further honor, to inclose the copy of a letter to the Capt. of Brig Hamlet, and to acquaint you at same time that I have returned under cover to Mr. Gelston the Collector of NewYork, the original charter party of that Brig, with my certificate thereon, purporting that the Vessel was detained by me at Rio de Janeiro from the 29th. Augst. to the 12th. October; and in this port from the 1st: to the present day of this month.
It is likewise my duty to acquaint you, Sir, that I propose to avail myself of the Permission the President was pleased to concede to me, to return to the United States in March next, unless my official duties should demand further delay, which will depend on the concurrence of our commerce hither, and untill this begins, I shall be the only American in the place.  I have the honor to be with very great respect Sir, Your Most Obedt. & very Hble servt.

Henry Hill

